UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2013 – August 31, 2014 Item 1: Reports to Shareholders Vanguard ® CMT Funds August 31, 2014 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2013- August 31, 2014 7-Day SEC Vanguard Peer Group Yield 2 : Vanguard CMT Funds Fund Average 1 8/31/2014 Total Returns Market Liquidity 0.12% 0.00 % 0.11% Municipal Cash Management 0.06 0.01 0.05 1 Peer G roups: For the Market Liquidity Fund, Institutional Money Market Funds Average, for the Municipal Cash Management Fund, Tax-Exempt Money Market Funds Average; derived from data provided by Lipper Inc., a Thomson Reuters Company. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 8/31/2014 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.11% Average Weighted Maturity 41 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 26.1% Commercial Paper 14.8 Repurchase Agreements 0.6 U.S. Government and Agency Obligations 56.2 Tax-Exempt Municipal Bonds 0.2 Taxable Municipal Bonds 0.4 Corporate Bonds 0.4 Money Market Fund 1.1 Other Notes 0.2 Distribution by Credit Quality 2 (% of portfolio) First Tier 100% 1 The expense ratio shown is from the prospectus dated December 19, 2013, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2014, was 0.005%. 2 A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. The lowest rating for each issue is used. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. 1 MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.05% Average Weighted Maturity 20 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) First Tier 100% Largest State Concentrations 3 New York 22.2% Ohio 8.8 Texas 8.1 Illinois 6.3 Florida 6.3 California 5.4 Indiana 4.3 Missouri 4.0 New Jersey 2.8 North Carolina 2.8 Top Ten 71.0% 1 The expense ratio shown is from the prospectus dated December 19, 2013, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2014, was 0.01%. 2 A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. The lowest rating for each issue is used. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. 3 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended June 30, 2014 This table presents average annual total returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Years Since Inception Market Liquidity 7/19/2004 0.12% 0.17% 1.84% Municipal Cash Management 7/19/2004 0.07 0.16 1.33 2 Market Liquidity Fund Financial Statements Statement of Net Assets As of August 31, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (55.2%) 2 Fannie Mae Discount Notes 0.070%–0.075% 9/3/14 249,400 249,399 2 Fannie Mae Discount Notes 0.070%–0.075% 9/8/14 46,800 46,799 2 Fannie Mae Discount Notes 0.070%–0.075% 9/10/14 224,333 224,329 2 Fannie Mae Discount Notes 0.076%–0.100% 9/17/14 178,390 178,384 2 Fannie Mae Discount Notes 0.070% 9/22/14 65,031 65,028 2 Fannie Mae Discount Notes 0.070%–0.080% 9/24/14 345,115 345,098 2 Fannie Mae Discount Notes 0.067%–0.080% 10/1/14 381,448 381,426 2 Fannie Mae Discount Notes 0.070% 10/2/14 24,750 24,749 2 Fannie Mae Discount Notes 0.050%–0.080% 10/14/14 256,559 256,544 2 Fannie Mae Discount Notes 0.075%–0.080% 10/15/14 62,369 62,363 2 Fannie Mae Discount Notes 0.070%–0.080% 10/22/14 185,480 185,460 2 Fannie Mae Discount Notes 0.080%–0.090% 11/3/14 200,000 199,970 2 Fannie Mae Discount Notes 0.070% 11/12/14 25,385 25,381 2 Fannie Mae Discount Notes 0.090% 12/1/14 720,000 719,836 2 Fannie Mae Discount Notes 0.090% 12/24/14 47,449 47,435 3 Federal Home Loan Bank Discount Notes 0.068% 9/3/14 354,380 354,379 3 Federal Home Loan Bank Discount Notes 0.069%–0.070% 9/5/14 391,500 391,497 3 Federal Home Loan Bank Discount Notes 0.074% 9/10/14 200,000 199,996 3 Federal Home Loan Bank Discount Notes 0.070%–0.081% 9/12/14 422,290 422,280 3 Federal Home Loan Bank Discount Notes 0.077%–0.079% 9/17/14 500,610 500,593 3 Federal Home Loan Bank Discount Notes 0.079%–0.085% 9/19/14 232,250 232,241 3 Federal Home Loan Bank Discount Notes 0.080% 9/22/14 22,800 22,799 3 Federal Home Loan Bank Discount Notes 0.080%–0.085% 9/24/14 438,800 438,776 3 Federal Home Loan Bank Discount Notes 0.084%–0.085% 9/26/14 249,068 249,053 3 Federal Home Loan Bank Discount Notes 0.078% 10/1/14 250,000 249,984 3 Federal Home Loan Bank Discount Notes 0.070%–0.085% 10/3/14 387,110 387,083 3 Federal Home Loan Bank Discount Notes 0.090% 10/8/14 30,530 30,527 3 Federal Home Loan Bank Discount Notes 0.074% 10/10/14 300,000 299,976 3 Federal Home Loan Bank Discount Notes 0.072% 10/15/14 241,000 240,979 3 Federal Home Loan Bank Discount Notes 0.070% 10/17/14 60,000 59,995 3 Federal Home Loan Bank Discount Notes 0.068%–0.095% 10/22/14 500,000 499,937 3 Federal Home Loan Bank Discount Notes 0.070% 10/24/14 42,800 42,796 3 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.067%–0.068% 10/29/14 247,000 246,973 3 Federal Home Loan Bank Discount Notes 0.070% 10/31/14 77,250 77,241 3 Federal Home Loan Bank Discount Notes 0.088% 11/5/14 300,000 299,952 Federal Home Loan Banks 0.136% 10/1/14 42,000 41,999 Federal Home Loan Banks 0.101% 11/3/14 39,000 39,000 Federal Home Loan Mortgage Corp. 0.145% 6/26/15 250,000 250,063 Federal Home Loan Mortgage Corp. 0.145% 7/17/15 580,500 580,661 Federal National Mortgage Assn. 0.137% 9/11/14 500,000 499,997 Federal National Mortgage Assn. 0.125% 2/27/15 515,000 514,937 Federal National Mortgage Assn. 0.126% 8/5/15 180,000 179,966 2 Freddie Mac Discount Notes 0.075% 9/2/14 19,065 19,065 2 Freddie Mac Discount Notes 0.070%–0.075% 9/8/14 42,361 42,360 2 Freddie Mac Discount Notes 0.075% 9/10/14 21,950 21,950 2 Freddie Mac Discount Notes 0.075% 9/11/14 10,320 10,320 2 Freddie Mac Discount Notes 0.070% 9/18/14 13,300 13,300 2 Freddie Mac Discount Notes 0.070% 9/22/14 88,000 87,996 2 Freddie Mac Discount Notes 0.070% 9/26/14 18,800 18,799 2 Freddie Mac Discount Notes 0.080% 10/6/14 51,200 51,196 2 Freddie Mac Discount Notes 0.069% 10/15/14 123,700 123,690 2 Freddie Mac Discount Notes 0.070% 10/16/14 15,100 15,099 2 Freddie Mac Discount Notes 0.080%–0.085% 10/20/14 42,469 42,464 2 Freddie Mac Discount Notes 0.065%–0.080% 10/24/14 56,525 56,519 2 Freddie Mac Discount Notes 0.070%–0.080% 10/27/14 85,600 85,590 2 Freddie Mac Discount Notes 0.090% 12/29/14 25,000 24,993 United States Treasury Bill 0.025%–0.038% 9/4/14 518,734 518,733 United States Treasury Bill 0.038%–0.040% 9/11/14 500,000 499,995 United States Treasury Bill 0.038% 9/18/14 300,000 299,995 United States Treasury Bill 0.040% 10/2/14 750,000 749,974 United States Treasury Bill 0.035% 10/30/14 300,000 299,983 United States Treasury Bill 0.030%–0.050% 11/13/14 493,260 493,220 United States Treasury Bill 0.035%–0.051% 11/20/14 621,675 621,617 United States Treasury Bill 0.028% 11/28/14 250,000 249,983 United States Treasury Bill 0.058%–0.060% 12/11/14 515,000 514,915 United States Treasury Bill 0.068%–0.070% 12/18/14 810,000 809,834 United States Treasury Bill 0.048%–0.050% 2/26/15 500,000 499,880 United States Treasury Note/Bond 0.250% 9/30/14 544,000 544,084 United States Treasury Note/Bond 2.375% 9/30/14 1,254,000 1,256,302 United States Treasury Note/Bond 2.375% 10/31/14 510,000 511,930 United States Treasury Note/Bond 0.375% 11/15/14 226,000 226,140 United States Treasury Note/Bond 4.250% 11/15/14 530,750 535,268 United States Treasury Note/Bond 0.250% 11/30/14 150,000 150,073 United States Treasury Note/Bond 2.125% 11/30/14 400,000 402,024 United States Treasury Note/Bond 0.250% 12/15/14 43,500 43,523 United States Treasury Note/Bond 2.625% 12/31/14 306,000 308,568 Total U.S. Government and Agency Obligations (Cost $20,515,263) 20,515,263 Commercial Paper (14.5%) Finance—Auto (0.9%) American Honda Finance Corp. 0.130% 9/22/14 24,000 23,998 American Honda Finance Corp. 0.130% 9/26/14 13,500 13,499 American Honda Finance Corp. 0.140% 10/6/14 56,050 56,042 American Honda Finance Corp. 0.140% 10/7/14 96,500 96,487 American Honda Finance Corp. 0.140% 11/6/14 28,000 27,993 American Honda Finance Corp. 0.140% 11/7/14 6,750 6,748 American Honda Finance Corp. 0.140% 11/10/14 18,500 18,495 4 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) American Honda Finance Corp. 0.140% 11/14/14 31,000 30,991 4 Toyota Motor Credit Corp. 0.187% 10/9/14 24,000 24,000 4 Toyota Motor Credit Corp. 0.196% 1/5/15 40,000 40,000 338,253 Finance—Other (0.8%) General Electric Capital Corp. 0.140% 9/5/14 125,000 124,998 General Electric Capital Corp. 0.190% 11/4/14 14,500 14,495 General Electric Capital Corp. 0.170% 12/4/14 24,000 23,990 General Electric Capital Corp. 0.200% 2/23/15 11,000 10,989 5 Govco LLC 0.180% 9/16/14 23,000 22,998 5 Old Line Funding LLC 0.150% 10/15/14 48,000 47,991 5 Old Line Funding LLC 0.150% 10/20/14 40,000 39,992 285,453 Foreign Banks (8.6%) Australia & New Zealand Banking Group, Ltd. 0.215% 9/16/14 9,000 9,000 Australia & New Zealand Banking Group, Ltd. 0.165% 10/24/14 120,000 120,000 Australia & New Zealand Banking Group, Ltd. 0.169% 11/7/14 250,000 249,997 Australia & New Zealand Banking Group, Ltd. 0.225% 2/25/15 30,000 30,000 Commonwealth Bank of Australia 0.231% 9/11/14 85,000 85,002 Commonwealth Bank of Australia 0.225% 9/25/14 60,000 60,000 Commonwealth Bank of Australia 0.186% 10/7/14 78,000 78,000 Commonwealth Bank of Australia 0.186% 10/7/14 75,000 75,000 Commonwealth Bank of Australia 0.226% 12/5/14 165,000 165,011 Commonwealth Bank of Australia 0.226% 12/12/14 40,000 40,000 Commonwealth Bank of Australia 0.185% 12/16/14 190,000 189,994 Commonwealth Bank of Australia 0.229% 1/2/15 22,500 22,500 Commonwealth Bank of Australia 0.225% 1/12/15 80,000 80,000 Commonwealth Bank of Australia 0.226% 1/16/15 38,000 37,999 Commonwealth Bank of Australia 0.226% 3/16/15 55,000 54,999 Commonwealth Bank of Australia 0.225% 3/19/15 147,000 146,996 National Australia Funding Delaware Inc. 0.205% 2/23/15 300,000 300,000 5 Nordea Bank AB 0.180% 11/6/14 41,500 41,486 5 Skandinaviska Enskilda Banken AB 0.170% 9/17/14 150,000 149,989 5 Skandinaviska Enskilda Banken AB 0.200% 11/17/14 119,925 119,874 Swedbank AB 0.165% 9/10/14 80,000 79,997 Swedbank AB 0.170% 10/6/14 23,000 22,996 Swedbank AB 0.170% 10/8/14 46,000 45,992 Swedbank AB 0.170% 10/9/14 46,000 45,992 Swedbank AB 0.170% 10/10/14 85,000 84,984 Swedbank AB 0.180% 10/17/14 200,000 199,954 Westpac Banking Corp. 0.225% 9/17/14 47,000 47,000 Westpac Banking Corp. 0.226% 9/19/14 47,000 47,000 Westpac Banking Corp. 0.225% 9/22/14 76,000 76,000 Westpac Banking Corp. 0.225% 9/25/14 150,000 150,000 Westpac Banking Corp. 0.225% 12/23/14 125,000 124,998 Westpac Banking Corp. 0.226% 2/19/15 30,000 30,002 Westpac Banking Corp. 0.226% 3/13/15 170,000 169,998 Westpac Banking Corp. 0.225% 5/22/15 40,000 39,997 3,220,757 Foreign Governments (2.1%) 5 CDP Financial Inc. 0.150% 9/9/14 15,500 15,499 5 CDP Financial Inc. 0.160% 10/22/14 137,000 136,969 5 CDP Financial Inc. 0.170% 11/12/14 41,000 40,986 5 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 6 CPPIB Capital Inc. 0.140% 9/9/14 19,425 19,424 6 CPPIB Capital Inc. 0.140% 9/12/14 80,500 80,497 6 CPPIB Capital Inc. 0.140% 9/19/14 50,000 49,997 6 CPPIB Capital Inc. 0.140% 10/1/14 22,000 21,997 6 CPPIB Capital Inc. 0.140% 10/2/14 38,000 37,995 6 CPPIB Capital Inc. 0.140% 10/6/14 53,000 52,993 6 CPPIB Capital Inc. 0.200% 11/12/14 45,000 44,982 Province of Ontario 0.070% 9/4/14 23,762 23,762 6 PSP Capital Inc. 0.140% 9/10/14 25,000 24,999 6 PSP Capital Inc. 0.150%–0.160% 9/15/14 21,000 20,999 6 PSP Capital Inc. 0.150% 9/17/14 15,500 15,499 6 PSP Capital Inc. 0.150% 10/14/14 43,000 42,992 6 PSP Capital Inc. 0.160% 11/10/14 11,750 11,746 6 PSP Capital Inc. 0.160% 11/12/14 8,920 8,917 6 PSP Capital Inc. 0.160% 11/18/14 44,500 44,485 6 PSP Capital Inc. 0.160% 11/19/14 13,250 13,245 6 PSP Capital Inc. 0.160% 11/20/14 49,000 48,983 6 PSP Capital Inc. 0.160% 11/25/14 16,000 15,994 772,960 Foreign Industrial (1.1%) 5 BASF SE 0.130% 9/23/14 23,000 22,998 5 BASF SE 0.130% 9/24/14 29,000 28,997 5 BASF SE 0.130% 9/25/14 68,000 67,994 5 BASF SE 0.130% 9/26/14 23,000 22,998 5 GlaxoSmithKline Finance plc 0.130% 9/25/14 11,500 11,499 5 GlaxoSmithKline Finance plc 0.130% 9/30/14 30,000 29,997 5 GlaxoSmithKline Finance plc 0.140% 10/14/14 32,000 31,995 5 GlaxoSmithKline Finance plc 0.155% 10/31/14 67,000 66,983 5 GlaxoSmithKline Finance plc 0.160% 11/12/14 79,250 79,225 Nestle Finance International Ltd. 0.180% 2/23/15 33,250 33,221 5 Sanofi 0.130% 9/19/14 11,000 10,999 406,906 Industrial (1.0%) Caterpillar Financial Services Corp. 0.130% 9/24/14 188,000 187,984 5 Procter & Gamble Co. 0.160% 10/30/14 26,750 26,743 5 Procter & Gamble Co. 0.160% 10/31/14 40,000 39,989 5 The Coca-Cola Co. 0.180% 9/4/14 38,000 37,999 5 The Coca-Cola Co. 0.180% 9/5/14 20,000 20,000 5 The Coca-Cola Co. 0.180% 10/3/14 9,700 9,699 5 The Coca-Cola Co. 0.180% 1/23/15 50,000 49,964 372,378 Total Commercial Paper (Cost $5,396,707) 5,396,707 Certificates of Deposit (25.6%) Domestic Banks (7.8%) Branch Banking & Trust Co. 0.190% 9/24/14 141,000 141,000 Citibank NA 0.200% 10/1/14 100,000 100,000 Citibank NA 0.195% 10/17/14 150,000 150,000 Citibank NA 0.210% 11/13/14 250,000 250,000 Citibank NA 0.210% 11/18/14 300,000 300,000 4 State Street Bank & Trust Co. 0.197% 10/6/14 202,000 202,000 4 State Street Bank & Trust Co. 0.205% 11/21/14 150,000 150,000 4 State Street Bank & Trust Co. 0.205% 12/15/14 200,000 200,000 4 State Street Bank & Trust Co. 0.206% 1/14/15 250,000 250,000 6 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4 Wells Fargo Bank NA 0.186% 9/4/14 112,000 112,000 4 Wells Fargo Bank NA 0.186% 11/6/14 142,000 142,000 Wells Fargo Bank NA 0.210% 11/7/14 120,000 120,009 4 Wells Fargo Bank NA 0.205% 12/19/14 97,000 97,000 4 Wells Fargo Bank NA 0.196% 2/20/15 225,000 225,000 4 Wells Fargo Bank NA 0.226% 3/4/15 113,000 113,000 4 Wells Fargo Bank NA 0.226% 3/13/15 75,000 75,000 4 Wells Fargo Bank NA 0.225% 3/17/15 80,000 80,000 4 Wells Fargo Bank NA 0.209% 4/7/15 200,000 200,000 2,907,009 Yankee Certificates of Deposit (17.8%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.207% 1/12/15 21,000 21,000 Bank of Montreal (Chicago Branch) 0.150% 9/2/14 175,000 175,000 Bank of Montreal (Chicago Branch) 0.170% 10/2/14 250,000 250,000 Bank of Montreal (Chicago Branch) 0.170% 10/9/14 85,000 85,000 4 Bank of Montreal (Chicago Branch) 0.186% 10/21/14 150,000 150,000 4 Bank of Montreal (Chicago Branch) 0.186% 11/3/14 200,000 200,000 4 Bank of Montreal (Chicago Branch) 0.189% 12/8/14 34,000 33,998 4 Bank of Nova Scotia (Houston Branch) 0.175% 9/25/14 250,000 249,999 4 Bank of Nova Scotia (Houston Branch) 0.175% 10/23/14 100,000 99,999 4 Bank of Nova Scotia (Houston Branch) 0.186% 11/21/14 150,000 149,998 4 Bank of Nova Scotia (Houston Branch) 0.199% 1/7/15 150,000 150,000 4 Canadian Imperial Bank of Commerce (New York Branch) 0.801% 9/19/14 22,500 22,507 4 Canadian Imperial Bank of Commerce (New York Branch) 0.490% 11/3/14 27,000 27,016 4 Credit Suisse (New York Branch) 0.211% 9/2/14 225,000 225,000 DNB Bank ASA (New York Branch) 0.165% 10/8/14 150,000 150,000 DNB Bank ASA (New York Branch) 0.175% 10/24/14 200,000 200,000 DNB Bank ASA (New York Branch) 0.175% 10/29/14 200,000 200,000 DNB Bank ASA (New York Branch) 0.180% 11/18/14 130,000 130,000 Nordea Bank Finland plc (New York Branch) 0.215% 10/15/14 50,000 50,002 4 Rabobank Nederland (New York Branch) 0.175% 9/24/14 150,000 150,000 4 Rabobank Nederland (New York Branch) 0.175% 9/26/14 100,000 100,000 4 Rabobank Nederland (New York Branch) 0.186% 10/3/14 80,000 80,000 4 Rabobank Nederland (New York Branch) 0.187% 10/6/14 100,000 100,000 4 Rabobank Nederland (New York Branch) 0.188% 10/7/14 150,000 150,000 4 Rabobank Nederland (New York Branch) 0.186% 10/14/14 195,000 195,000 4 Rabobank Nederland (New York Branch) 0.185% 10/27/14 75,000 75,000 4 Rabobank Nederland (New York Branch) 0.186% 11/3/14 136,000 135,999 4 Rabobank Nederland (New York Branch) 0.196% 1/5/15 150,000 150,000 4 Royal Bank of Canada (New York Branch) 0.205% 11/24/14 50,000 50,000 4 Royal Bank of Canada (New York Branch) 0.206% 12/1/14 60,000 60,000 4 Royal Bank of Canada (New York Branch) 0.236% 2/20/15 41,250 41,250 4 Royal Bank of Canada (New York Branch) 0.235% 2/23/15 237,500 237,500 4 Royal Bank of Canada (New York Branch) 0.235% 3/24/15 120,000 120,000 Svenska HandelsBanken (New York Branch) 0.175% 10/28/14 300,000 300,002 Svenska HandelsBanken (New York Branch) 0.175% 11/12/14 83,000 83,000 Svenska HandelsBanken (New York Branch) 0.200% 12/4/14 46,000 46,001 Svenska HandelsBanken (New York Branch) 0.180% 12/5/14 200,000 200,000 Svenska HandelsBanken (New York Branch) 0.210% 1/14/15 150,000 150,000 Swedbank AB (New York Branch) 0.090% 9/2/14 150,000 150,000 Swedbank AB (New York Branch) 0.180% 10/9/14 150,000 150,000 7 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Swedbank AB (New York Branch) 0.175% 11/20/14 150,000 150,000 4 Toronto Dominion Bank (New York Branch) 0.167% 10/10/14 150,000 150,000 4 Toronto Dominion Bank (New York Branch) 0.165% 10/22/14 150,000 150,000 4 Toronto Dominion Bank (New York Branch) 0.186% 10/28/14 150,000 150,000 4 Toronto Dominion Bank (New York Branch) 0.167% 11/6/14 110,000 110,000 4 Toronto Dominion Bank (New York Branch) 0.215% 11/18/14 86,000 86,000 4 Toronto Dominion Bank (New York Branch) 0.215% 12/19/14 75,000 75,000 4 Toronto Dominion Bank (New York Branch) 0.207% 4/10/15 150,000 150,000 4 Westpac Banking Corp. (New York Branch) 0.215% 9/26/14 50,000 50,000 4 Westpac Banking Corp. (New York Branch) 0.229% 10/8/14 20,500 20,501 4 Westpac Banking Corp. (New York Branch) 0.195% 12/23/14 175,000 174,998 4 Westpac Banking Corp. (New York Branch) 0.227% 1/6/15 50,000 49,999 6,609,769 Total Certificates of Deposit (Cost $9,516,778) 9,516,778 Other Notes (0.2%) Bank of America NA (Cost $70,000) 0.200% 10/2/14 70,000 70,000 Repurchase Agreements (0.6%) Federal Reserve Bank of New York (Dated 8/29/14, Repurchase Value $235,001,000, collateralized by U.S. Treasury Note/Bond 4.625%, 2/15/40, with a value of $235,001,000) (Cost $235,000) 0.050% 9/2/14 235,000 235,000 Shares Money Market Fund (1.0%) 7 Vanguard Municipal Cash Management Fund (Cost $388,491) 0.047% 388,490,965 388,491 Face Amount ($000) Tax-Exempt Municipal Bonds (0.2%) 8 Arizona Board Regents Arizona State University System Revenue VRDO 0.060% 9/5/14 13,065 13,065 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.050% 9/5/14 21,375 21,375 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.060% 9/5/14 3,000 3,000 8 Clark County NV Airport System Revenue VRDO 0.060% 9/5/14 2,700 2,700 8 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.060% 9/5/14 3,750 3,750 8 District of Columbia Revenue (Washington Drama Society) VRDO 0.060% 9/5/14 6,000 6,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 9/5/14 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.080% 9/5/14 9,390 9,390 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.060% 9/5/14 3,660 3,660 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.060% 9/5/14 2,920 2,920 8 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.060% 9/5/14 4,700 4,700 Total Tax-Exempt Municipal Bonds (Cost $77,360) 77,360 Corporate Bonds (0.4%) 4 Toyota Motor Credit Corp. 0.234% 1/14/15 42,500 42,500 4 Toyota Motor Credit Corp. 0.235% 8/26/15 111,500 111,500 Total Corporate Bonds (Cost $154,000) 154,000 Taxable Municipal Bonds (0.4%) BlackRock Municipal Bond Trust TOB VRDO 0.170% 9/2/14 4,710 4,710 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.170% 9/2/14 2,515 2,515 BlackRock Municipal Income Trust TOB VRDO 0.170% 9/2/14 54,000 54,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.170% 9/2/14 12,635 12,635 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.170% 9/2/14 4,990 4,990 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.170% 9/2/14 25,500 25,500 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.170% 9/2/14 10,955 10,955 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.170% 9/2/14 3,360 3,360 BlackRock Strategic Municipal Trust TOB VRDO 0.170% 9/2/14 2,555 2,555 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 9/5/14 2,855 2,855 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.210% 9/5/14 2,800 2,800 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.210% 9/5/14 1,500 1,500 Total Taxable Municipal Bonds (Cost $128,375) 128,375 Total Investments (98.1%) (Cost $36,481,974) 36,481,974 Other Assets and Liabilities (1.9%) Other Assets 720,546 Liabilities (105) 720,441 Net Assets (100%) Applicable to 37,201,400,814 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 37,202,415 Net Asset Value Per Share $1.00 9 Market Liquidity Fund At August 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 37,201,401 Undistributed Net Investment Income — Accumulated Net Realized Gains 1,014 Net Assets 37,202,415 • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At August 31, 2014, the aggregate value of these securities was $3,603,356,000, representing 9.7% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, the aggregate value of these securities was $684,119,000, representing 1.8% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit. TOB – Tender Option Bond. VRDO – Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 10 Market Liquidity Fund Statement of Operations Year Ended August 31, 2014 ($000) Investment Income Income Interest 1 45,918 Total Income 45,918 Expenses The Vanguard Group—Note B Management and Administrative 1,800 Total Expenses 1,800 Net Investment Income 44,118 Realized Net Gain (Loss) on Investment Securities Sold 393 Net Increase (Decrease) in Net Assets Resulting from Operations 44,511 1 Interest income from an affiliated company of the fund was $249,000. See accompanying Notes, which are an integral part of the Financial Statements. 11 Market Liquidity Fund Statement of Changes in Net Assets Year Ended August 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 44,118 52,838 Realized Net Gain (Loss) 393 1,132 Net Increase (Decrease) in Net Assets Resulting from Operations 44,511 53,970 Distributions Net Investment Income (44,118) (52,838) Realized Capital Gain — — Total Distributions (44,118) (52,838) Capital Share Transactions (at $1.00 per share) Issued 362,096,028 334,579,826 Issued in Lieu of Cash Distributions 44,118 52,838 Redeemed (353,041,388) (339,178,726) Net Increase (Decrease) from Capital Share Transactions 9,098,758 (4,546,062) Total Increase (Decrease) 9,099,151 (4,544,930) Net Assets Beginning of Period 28,103,264 32,648,194 End of Period 37,202,415 28,103,264 See accompanying Notes, which are an integral part of the Financial Statements. 12 Market Liquidity Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .001 .001 .002 .002 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .001 .001 .002 .002 Distributions Dividends from Net Investment Income (.001) (.001) (.001) (.002) (.002) Distributions from Realized Capital Gains — Total Distributions (.001) (.001) (.001) (.002) (.002) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.12% 0.15% 0.14% 0.20% 0.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $37,202 $28,103 $32,648 $27,384 $22,673 Ratio of Total Expenses to Average Net Assets 0.005% 0.005% 0.005% 0.005% 0.005% Ratio of Net Investment Income to Average Net Assets 0.12% 0.15% 0.14% 0.19% 0.23% See accompanying Notes, which are an integral part of the Financial Statements. 13 Market Liquidity Fund Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at the fund's net asset value. 2. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral . 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2011-2014), and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $2.89 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund's regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund's board of trustees and included in Management and Administrative expenses on the fund's Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at August 31, 2014, or at any time during the period then ended . 14 Market Liquidity Fund 6. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group provides investment advisory, corporate management, administrative, marketing, and distribution services and pays for all other operating expenses, except for taxes, in return for a fee calculated at an annual percentage rate of the average net assets of the fund. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
